RESOLUCIÓN
El 8 de septiembre de 2005 este Tribunal emitió la Resolución Núm. EC-2005-2 mediante la cual creó el Comité Asesor Permanente de Reglas de Procedimiento Criminal, adscrito al Secretariado de la Conferencia Judicial, para *893evaluar las Reglas de Procedimiento Criminal de acuerdo con la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003, Ley Núm. 201 de 22 de agosto de 2003, según enmendada, 4 L.P.R.A. see. 24 et seq.
Con el propósito de ampliar la composición de dicho Comité, se designa al Ledo. Félix Fumero Pugliessi como miembro adicional. Esta designación tendrá efectividad inmediata.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. La Juez Asociada Señora Rodríguez Rodríguez no intervino.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo